Exhibit 10.2

 

ADOPTION OF HUNTSMAN SUPPLEMENTAL EXECUTIVE MPP PLAN

AND

TRANSFER OF LIABILITIES

 

THIS INSTRUMENT, made and executed as of the 23rd day of December, 2005, by and
among HUNTSMAN INTERNATIONAL LLC, HUNTSMAN PETROCHEMICAL CORPORATION, and
HUNTSMAN PURCHASING, LTD, WITNESSES THAT:

 

WHEREAS, Huntsman International LLC as the successor by merger to Huntsman LLC
is sponsoring the Huntsman Supplemental Executive Retirement Plan (the “SERP”),
an unfunded nonqualified pension plan originally established by Huntsman
Chemical Corporation to provide certain executive employees with benefits that
could not be provided, due to legal limitations, under the Huntsman Defined
Benefit Pension Plan, a qualified defined benefit pension plan, and the Huntsman
Money Purchase Pension Plan, a qualified money purchase pension plan; and

 

WHEREAS, Huntsman Petrochemical Corporation and Huntsman Purchasing, Ltd are
participating employers in the SERP; and

 

WHEREAS, the parties are restating the SERP effective July 1, 2004 to reflect
the changes in the formula of the Huntsman Defined Benefit Pension Plan and the
merger of the Polyurethanes Executive Pension Plan and the Polyurethanes Excess
Benefit Plan into the SERP; and

 

WHEREAS, the parties desire to adopt a separate plan effective as of July 1,
2004 to be known as the Huntsman Supplemental Executive MPP Plan to provide the
benefits of the SERP for eligible executive employees that because of legal
limits cannot be provided by the Huntsman Money Purchase Pension Plan and to
transfer to the Huntsman Supplemental Executive MPP Plan from the SERP the
existing liabilities for such benefits.

 

NOW, THEREFORE, effective July 1, 2004 the parties hereby adopt the Huntsman
Supplemental Executive MPP Plan (the “Executive MPP Plan”) in the form attached
hereto and by this reference incorporated herein and transfer to the Executive
MPP Plan the liabilities of the SERP for all benefits set forth in Article V of
the SERP as the SERP existed immediately prior to its restatement effective
July 1, 2004.  All administrative actions taken under the SERP from July 1, 2004
to the date of the adoption of this Agreement with respect to the liabilities of
the SERP transferred to the Executive MPP Plan hereunder, including any payment
of such benefits to participants in the SERP, shall be treated in all respects
as actions taken by the Executive MPP Plan so that there is no duplication of
benefits or liabilities as a result of the existence of the two plans.  All
rights to supplemental benefits in excess of those provided under the Huntsman
Money Purchase Pension Plan for participants whose termination of

 

--------------------------------------------------------------------------------


 

employment occurs on or after July 1, 2004 shall be governed by the terms of the
Executive MPP Plan and not by the SERP.

 

 

DATED as of the day and year first above written.

 

 

SPONSOR:

 

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

PARTICIPATING EMPLOYERS:

 

 

 

 

 

HUNTSMAN PETROCHEMICAL CORPORATION

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

 

HUNTSMAN PURCHASING, LTD

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

2

--------------------------------------------------------------------------------


 

HUNTSMAN

SUPPLEMENTAL EXECUTIVE MPP PLAN

 

THIS SUPPLEMENTAL EXECUTIVE MPP PLAN is effective as of July 1, 2004 except as
otherwise provided in this Plan.

 

ARTICLE I

 

NAME

 

1.1          Name.  The Plan shall be known as “THE HUNTSMAN SUPPLEMENTAL
EXECUTIVE MPP PLAN” and is hereinafter sometimes referred to as the “Plan”.

 

ARTICLE II

 

PURPOSE, TRANSFER OF LIABILITIES AND SPECIAL EFFECTIVE DATES

 

2.1          Purpose.  The primary purpose of this Plan is to provide benefits
for certain key employees that cannot be provided under the Huntsman Money
Purchase Pension Plan because of certain limitations.  The Plan is intended to
be an unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and shall be administered as such.

 

2.2          History and Transfer of Liabilities.  Prior to July 1, 2004, the
Huntsman Supplemental Executive Retirement Plan (the “Huntsman SERP”) provided
benefits to certain executive employees in excess of benefits that could be
provided under the Huntsman Defined Benefit Pension Plan and the Huntsman Money
Purchase Pension Plan.  Effective with the restatement of the Huntsman SERP
effective July 1, 2004, this Plan is established and the liabilities of the
Huntsman SERP as it existed immediately prior to its restatement effective
July 1, 2004 for supplemental benefits in excess of those provided under the
Huntsman Money Purchase Pension Plan have been transferred to this Plan.  All
administrative actions, including the payment of benefits, with respect to the
liabilities transferred to this Plan taken after the effective date of this Plan
shall be treated in all respects as action taken under this Plan.  It is
intended that there be no duplication of benefits, taking into account this Plan
and the Huntsman SERP, and this Plan shall be interpreted and administered
accordingly.

 

All rights to supplemental benefits in excess of those provided under the
Huntsman Money Purchase Pension Plan for employees whose termination of
employment occurs on or after July 1, 2004 shall be governed by the terms of
this Plan.  The benefits of a Member whose employment terminates prior to the
Effective Date of this Plan shall be governed by the Huntsman SERP as it existed
at the time the employment terminated.

 

i

--------------------------------------------------------------------------------


 

2.3          Special Effective Dates.  The following provisions are subject to
special effective dates:

 

(a)           Section 3.4 defining “Commencement Date” is effective January 1,
2005.  For the period prior to January 1, 2005, the term “Commencement Date”
shall have the meaning set forth in Section 3.5 of the Huntsman SERP as it
existed immediately prior to its restatement effective July 1, 2004.

 

(b)           Section 3.8 defining “Employer” is effective August 16, 2005. 
Prior to August 16, 2005 the Plan is being sponsored by Huntsman LLC with
Huntsman International LLC as a participating employer along with the other
participating employers set forth in Section 3.8.  Section 3.8 shall be
administered accordingly.

 

(c)           Section 3.13 defining “Plan Administrator” is effective August 16,
2005.  Prior to August 16, 2005, the Plan Administrator is the person or entity
designated by the President of Huntsman LLC (or in the absence of an effective
designation it is the President of Huntsman LLC).

 

(d)           Section 4.6 governing elections to change the form of payment of
benefits is effective for Commencement Dates on and after January 1, 2005.  For
Commencement Dates prior to January 1, 2005, elections to change the form of the
payment of benefits shall be governed by the terms of Section 5.6 of the
Huntsman SERP as it existed immediately prior to its restatement effective
July 1, 2004.

 

ARTICLE III

 

DEFINITIONS

 

When used herein, the following words shall have the meanings indicated, unless
the context clearly indicates otherwise:

 

3.1          Affiliate.  The word “Affiliate” shall mean (i) a corporation which
is a member of a controlled group of corporations (within the meaning of
Section 1563(a) of the Code determined without regard to Sections 1563(a)(4) and
(e)(3)(C) thereof) which includes an Employer, provided that the phrase “more
than 50 percent” shall be substituted for the phrase “at least 80 percent” in
Section 1563(a)(1) of the Code, and (ii) any trade or business (whether or not
incorporated) which is under common control (as defined in Section 414(c) of the
Code as modified by Section 415(h) of the Code and regulations thereunder) with
an Employer.

 

3.2          Beneficiary.  The word “Beneficiary” shall mean the person or
persons entitled to receive benefits upon the death of a Member under this Plan.

 

3.3          Code.  The word “Code” shall mean the Internal Revenue Code of
1986, as amended.

 

ii

--------------------------------------------------------------------------------


 

3.4          Commencement Date.  The words “Commencement Date” shall mean the
Termination Date of the Member, provided, however, if the Member is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) as of the Termination
Date, then the Commencement Date shall be the date that is six months after the
Termination Date.

 

3.5          Compensation.  The word “COMPENSATION” has the following meaning:

 

(a)           “Compensation” shall mean the total of all amounts paid by the
Employer by reason of services performed by the Member, including any amount of
Annual General Bonus Program Pay and Discretionary Target Bonus Program Pay.

 

(b)           Notwithstanding the foregoing, the Member’s Compensation shall be
determined without taking into account any of the following:

 

(1)           Contributions or payments by the Employer for or on account of the
Member under any employee benefit plan, including but not limited to any
qualified pension plan and any health or welfare plan;

 

(2)           Compensation that is not subject to employer income tax
withholding under Code Section 3402 (or any successor thereof);

 

(3)           Income caused by the exercise of stock options;

 

(4)           Income attributable to benefits received under any long term
disability plan maintained by the Company;

 

(5)           Incentive payments received under the Huntsman Cost Reduction
Incentive Plan or similar temporary incentive plans so identified by the Plan
Administrator; and

 

(6)           Automobile, housing, hardship, travel, meal or entertainment
allowance; relocation expenses, including relocation allowance, living expenses
and moving expenses; lump sum payments upon termination of employment; travel
bonus; miscellaneous, memo or other lump sum earnings; foreign service premium;
severance payments; tax assistance program payments; payments for medical or
dental insurance waivers, insurance additive; and other taxable fringe benefits
including physical exams and Christmas gifts or awards.

 

(c)           Notwithstanding the foregoing, a Member’s Compensation shall
include contributions made on behalf of the Member under a salary reduction
agreement to any plan of the Employer qualifying under Code Sections 125,
401(k), or 408(k), and any amounts earned during the applicable month but
deferred at the election of the Member pursuant to the terms of this Plan or any
other nonqualified deferred compensation plan of the Employer.

 

3.6          Disability.  The word “Disability” shall mean any medically
determinable physical or mental impairment which is considered a permanent
disability under the terms of the Money

 

iii

--------------------------------------------------------------------------------


 

Purchase Pension Plan; provided, however, on and after January 1, 2005 an
impairment shall not be considered a Disability for purposes of this Plan unless
it is determined by the Plan Administrator that the Member is disabled within
the meaning of Code Section 409A(a)(2)(C).

 

3.7          Effective Date.  The “Effective Date” of this Plan is July 1, 2004.

 

3.8          Employer.  The word “Employer” shall mean the Huntsman
International LLC.  In addition, unless the context indicates otherwise, as used
in this Plan, the term “Employer” shall also mean and include any other
Affiliate of Huntsman International LLC that has been granted permission by the
Board of Directors of Huntsman International LLC to participate in this plan. 
This permission shall be granted under such conditions and upon such conditions
as the Board of Directors deems appropriate. By a separate schedule, an adopting
employer may set forth the manner in which this Plan will apply to its
participating employees.  The following entities are participating employers:

 

Huntsman Petrochemical Corporation

Huntsman Purchasing, Ltd

Huntsman Polymers Corporation

Huntsman Expandable Polymers Company, LC

Huntsman Propylene Oxide Ltd

Tioxide Americas Inc.

Huntsman Advanced Materials Americas Inc.

 

The obligations of an Employer hereunder shall be limited to the employees of
that Employer participating in this Plan.

 

3.9          Member.  The word “Member” shall mean those executive employees of
an Employer participating in the Huntsman SERP immediately prior to its
restatement effective July 1, 2004.  In addition, it means an executive employee
of an Employer who is specifically designated as a Member by the President (or
the employee of the Employer who has the responsibilities of the chief executive
officer of that Employer if there is no employee with the title of president) of
that Employer.  The designation shall specify the date as of which the executive
employee becomes a Member of the Plan.  Notwithstanding the foregoing provisions
of this section, the President of the Employer (or the employee of the Employer
who has the responsibilities of the chief executive officer of that Employer if
there is no employee with the title of president) shall have full discretion to
adjust the status of any individual that is an employee of that Employer for
purposes of this Plan (whether to include an employee or to remove an employee
or to set or adjust the terms of participation).  In the event an individual
ceases to be a Member of the Plan or otherwise experiences a change in status,
any rights earned under this Plan prior to the change in status shall be paid to
the individual at such time as it would otherwise have been, but for the change
in status, under the terms of this Plan (subject to the Employer rights to amend
or terminate the Plan in Section 5.3).

 

3.10        Money Purchase Pension Plan.  The words “Money Purchase Pension
Plan” shall mean the Huntsman Money Purchase Pension Plan.

 

3.11        Past Service.   “Past Service” shall mean the service with a
predecessor employer of a Member for which the Board of Directors of the
Employer grants credit under this Plan.

 

iv

--------------------------------------------------------------------------------


 

Credits of past service granted under the Huntsman SERP with respect to benefit
liabilities transferred to this Plan shall be taken into account under this
Plan.

 

3.12        Plan.  The word “PLAN” shall mean the Supplemental Executive MPP
Plan set forth in and by this document, as the same may be amended from time to
time.

 

3.13        Plan Administrator.  The words “Plan Administrator” shall mean the
person or entity designated by the President of HUNTSMAN INTERNATIONAL LLC to
administer this Plan.  In the absence of an effective designation, it shall mean
the President of HUNTSMAN INTERNATIONAL LLC.

 

3.14        “Reasonable Cause“ shall mean any of the following, with respect to
the Member’s position with the Employer:

 

(a)           Gross negligence, fraud, dishonesty or willful violation of any
law or material violation of any significant Employer policy, committed in
connection with the position and resulting in a material adverse effect on the
Employer; or

 

(b)           Failure to substantially perform (for reasons other than medically
determinable disability) the duties reasonably assigned or appropriate to the
position, in a manner reasonably consistent with prior practice;

 

provided, however, that the term “Reasonable Clause” shall not include ordinary
negligence or failure to act, whether due to an error in judgment or otherwise,
if the Member has exercised substantial efforts in good faith to perform the
duties reasonably assigned or appropriate to the position.

 

3.15        Termination Date.  The words “Termination Date” shall mean the date
the Member ceases to render services of the Employer and all Affiliates for any
reason whatsoever, voluntary or involuntary other than on account of the death
of the Member, provided, however, if the Plan Administrator determines that the
Member who ceases to render services on or after January 1, 2005 has not
experienced a “separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i) on the date that would otherwise be a Termination Date
hereunder, then the “Termination Date” for purposes of the Plan shall be the
first date thereafter as of which the Member has experienced a separation from
service within the meaning of Code Section 409A(a)(2)(A)(i).

 

3.16        Vested Member.  The words “Vested Member” shall mean:

 

(a)           a Member who is credited with ten or more Years of Service;

 

(b)           a Member who experiences a Termination Date on account of death or
disability (as disability is defined in the Money Purchase Pension Plan), or on
or after attaining normal retirement age under the Money Purchase Pension Plan;
or

 

(c)           a Member whose employment is terminated by the Employer without
Reasonable Cause.

 

v

--------------------------------------------------------------------------------


 

3.17        Year of Service.  The words “Year of Service” shall mean a year of
service as that term is defined under the Money Purchase Pension Plan, taking
into account, however, only actual service with the Employer or an Affiliate of
the Employer, and disregarding service for a prior employer credited under the
Money Purchase Pension Plan if that prior employer was not an Affiliate of the
Employer.  It also includes the service for a predecessor employer of a Member
for which the Board of Directors of the Employer grants credit for vesting
purposes under this Plan.  Credits toward vesting granted under the Huntsman
SERP with respect to benefit liabilities transferred to this Plan shall be taken
into account under this Plan.

 

ARTICLE IV

 

SUPPLEMENTAL BENEFIT

 

4.1          Benefit.  The Employer shall establish an account for each Vested
Member which shall be adjusted as follows:

 

(a)           The account of the Member shall be credited with the sum of the
positive differences, if any, between (1) and (2) below for each Plan Year (or a
fraction thereof if applicable for the Plan Year containing October 1, 2001 or a
later date during which the Member enters the Plan or the Plan Year containing
the Commencement Date) from and after the date the Member became a Member of the
Plan (which date however shall not be earlier than October 1, 2001):

 

(1)           The annual contribution allocation that would have been credited
to the account of the Member if the allocation had been made under the Money
Purchase Pension Plan (i) by taking into account the Past Service of the Member,
(ii) by taking into account the Compensation of the Member, and (iii) without
taking into account the limitations of Code Sections 415 and 401(a)(17).

 

(2)           The annual contribution allocation that has been credited to the
account of said Member under the Money Purchase Pension Plan in accordance with
the terms of the Money Purchase Pension Plan.

 

The account for a Plan Year under this Section 4.1(a) shall be credited on the
last day of the Plan Year (or on a quarterly basis during the Plan Year under
rules established by the Plan Administrator for a Member during the period such
Member is not entitled to participation at the highest contribution level in the
Money Purchase Pension Plan).

 

(b)           The account shall be adjusted at the end of each Plan Year (and as
of the Commencement Date if the Commencement Date is not the end of a Plan Year)
under rules established by the Plan Administrator to reflect the increase or
decrease that would have been incurred by the account if the account had been
invested for the applicable period in the investments selected in advance by the
Member from those made available by the Plan Administrator, or to the extent no
selection has properly been made, by adjusting the account to

 

vi

--------------------------------------------------------------------------------


 

reflect the increase or decrease that would have been incurred by the account
for the applicable period if the account had been invested for the applicable
period in the fixed income fund selected in its sole discretion by the Plan
Administrator. The Plan Administrator shall prescribe such rules as it deems
necessary or appropriate regarding the adjustments to be made to the account to
reflect the timing of investment elections made by the Member and the timing of
amounts being credited or debited to the account.

 

(c)           The account of a Member shall be debited with the amount paid to
or on behalf of the Member under this Plan.

 

4.2          Statement of Accounts.  The Plan Administrator shall provide to
each Member within one hundred twenty (120) days after the close of each Plan
Year, a statement in such form as the Plan Administrator selects setting forth
the balance in the account of the Member as of the last day of the Plan Year
just ended.

 

4.3          Accounting Device Only.  The account shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to the
Member under this Plan.  The account shall not constitute or be treated as a
trust fund of any kind.

 

4.4          Benefit Payment.  A Member shall be entitled to a payment equal to
the amount credited to his or her account as of the Commencement Date.  The
payment shall commence to be paid on the date that is 30 days following the
Commencement Date or as soon thereafter as administratively feasible.

 

4.5          Form of Payment.  The amount due the Member shall be paid in one of
the following forms as elected by the Member in writing in connection with the
enrollment of the Member in the Plan or in a subsequent election that is valid
in accordance with the terms of the Plan as it existed at the time the election
was made (including any election made under the Huntsman SERP relating to the
liabilities transferred to the Plan):

 

(a)           single lump sum payment;

 

(b)           a life annuity on the life of the Member purchased for an amount
equal to the amount credited to the account from a legal reserve life insurance
company;

 

(c)           a joint and survivor annuity with an annuitant selected by the
Member purchased for an amount equal to the amount credited to the account from
a legal reserve life insurance company; or

 

(d)           installments over a period certain selected by the Member that
does not exceed 10 years.

 

In the event payment is made in installments, the account used to measure the
amount due the Member shall continue to be adjusted under rules prescribed by
the Plan Administrator as provided in Section 4.1(b).  In the event no form of
payment is elected, the amount due the Member shall be paid in a form of a
single lump sum payment.  Notwithstanding the foregoing, in the event the
account

 

vii

--------------------------------------------------------------------------------


 

of the Member does not exceed $25,000, such benefits shall be paid in the form
of a single lump sum payment to the Member without regard to the form of payment
elected by the Member.

 

4.6          Election To Change Form of Payment.  Prior to January 1, 2007, a
Member may change his or her election of the form of payment for a Commencement
Date by submitting a written election form to the Plan Administrator; provided
such election shall not be effective for a Commencement Date that is less than
12 months from the date the election form was received by the Plan Administrator
unless it is received at least 30 days before the Termination Date and the Plan
Administrator, in its sole discretion, approves the form of payment selected. 
Notwithstanding the forgoing, a Member may not change a form of election on or
after January 1, 2006 with respect to payments that would otherwise be received
in 2006 or to cause payments to be made in 2006.

 

On and after January 1, 2007, a Member may change his or her election of the
form of payment for a Commencement Date by submitting a written election form to
the Plan Administrator; provided

 

(a)           such election shall not be effective for a Commencement Date on
account of Disability that is less than 12 months from the date the election
form was received by the Plan Administrator; and

 

(b)           such election shall not be effective for a Commencement Date on
account of a separation from service (other than on account of Disability) that
is less than 5 years from the date the election form was received by the Plan
Administrator.

 

For purposes of this Section 4.6, it shall not be considered a change in the
form of payment to change the form of payment from one of the annuity forms
under (b) or (c) of Section 4.5 to the other annuity form of payment provided
that the change is made before any annuity payment has been made and provided
further that the two annuities are actuarially equivalent using reasonable
actuarial assumptions.

 

4.7          Payment to Beneficiary.  In the event a Member dies before benefits
commence to be paid to the Member (or the Member is receiving benefits in the
form of installment payments which have not been fully paid to him), the
Employer shall pay any remaining amount due on behalf of the Member hereunder to
the Beneficiary of the Member.  Such payment shall be in the form of a single
cash payment and shall be paid on the date that is 30 days following the date of
death or as soon thereafter as administratively feasible.  A Member may
designate a Beneficiary on the form prescribed by and delivered to the Plan
Administrator.  If no Beneficiary is properly designated under this Plan, then
the Beneficiary shall be the person entitled at the death of the Member under
the terms of the Money Purchase Pension Plan to receive any death benefits
payable under the Money Purchase Pension Plan on account of the death of that
Member.  If there is no Beneficiary after application of the foregoing
provisions of this Section, then the payment shall be made to the estate of the
Member.  If under these rules the benefits are payable to the estate of the
Member, and either the Plan Administrator cannot locate a qualified
representative of the deceased Member’s estate, or if administration of the
estate is not otherwise required, the Plan Administrator in its discretion may
make the distribution to the deceased Member’s heirs at law, determined in
accordance with the law of the State of the Member’s domicile in effect as of
the date of the Member’s death.

 

viii

--------------------------------------------------------------------------------


 

ARTICLE V

 

ADMINISTRATION OF THE PLAN

 

5.1          Plan Administration.  The Plan Administrator shall have the full
authority to interpret and construe the Plan and to issue such administrative
procedures as it deems appropriate.  The Plan Administrator shall have the duty
and responsibility of maintaining records, making the requisite calculations and
disbursing the payments hereunder.  The Plan Administrator’s interpretations,
determinations, regulations and calculations shall be final and binding on all
persons and parties concerned.

 

5.2          Claims Procedure.  The Plan Administrator shall establish
reasonable procedures for the submission and review of claims with respect to
benefits under the Plan.  A copy of the claims procedures for the Plan shall be
available from the Plan Administrator.  The failure of a claimant to follow the
claims procedures with respect to a claim, including the review procedures,
shall result in the loss of the right to bring an action in court with respect
to the claim.

 

5.3          Amendment and Termination.

 

(a)           The Employer may amend or terminate the Plan as it relates to the
employees of that Employer at any time, provided, however, that no such
amendment or termination shall adversely affect the benefit to which a Member or
the Beneficiary of such Member would be entitled immediately prior to the date
of such amendment or termination if the employment of the Member had then ended
unless the change is necessary to keep the Plan in compliance with the
applicable provisions of law, including Code Section 409A, so as to avoid
adverse income tax consequences to participants in the Plan..  In the event of a
termination, benefits shall be retained under the terms of the Plan until the
Member reaches his or her Commencement Date under the Plan; provided, however
the liabilities of this Plan may in the discretion of the Employer be
transferred to another plan or program of the Employer.  The Plan Administrator
may amend this Plan in the place of the Employer so long as the amendment does
not materially increase the cost of the Plan to the Employer.

 

(b)           During a period beginning April 1, 2005 and ending December 31,
2005, a Member may by written notice to the Plan Administrator elect to
terminate participation in the Plan.  The termination of participation in the
Plan as set forth in the notice shall be effective on the date of the written
notice.  Thereafter the Member shall no longer accrue any additional benefits
under this Plan.  The benefits of the Member shall be determined as if the Plan
had terminated as of the date of the notice and such benefits shall be paid to
the Member in the form of a single cash lump sum payment on the date that is 60
days of the date of the notice or as soon thereafter as is administratively
feasible.

 

5.4          Payments.  The Employer will pay all benefits arising under this
Plan.  There shall be deducted from each payment any federal, state or local
withholding or taxes or charges which

 

ix

--------------------------------------------------------------------------------


 

may be required under applicable law as determined by the Employer.  The
benefits hereunder shall not be treated as compensation from the Employer for
purposes of any other benefit plan or program of the Employer unless
specifically designated as compensation in such other benefit plan or program.

 

5.5          Non-assignability of Benefits.  The benefits payable hereunder or
the right to receive future benefits under the Plan may not be anticipated,
alienated, pledged, encumbered, or subjected to any charge or legal process, and
if any attempt is made to do so, or a person eligible for any benefits becomes
bankrupt, the interest under the Plan of the person affected may be terminated
by the Plan Administrator which, in its sole discretion, may cause the same to
be held or applied for the benefit of one or more of the dependents of such
person or make any other disposition of such benefits that it deems appropriate.

 

5.6          Status of Plan.  Nothing contained herein shall be construed as
providing for assets to be held in trust or escrow or any other form of asset
segregation for the Member or for any other person or persons to whom benefits
are to be paid pursuant to the terms of this plan, the Member’s only interest
hereunder being the right to receive the benefits set forth herein.  To the
extent any person acquires a right to receive benefits under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Employer.

 

5.7          Indemnification.  To the extent permitted by law, the Employer
shall indemnify each member of the Board of Directors and any other employee of
the Employer to whom duties are assigned with respect to this Plan, against
expenses (including any amount paid in settlement) reasonably incurred by him or
her in connection with any claims against him or her by reason of his or her
conduct in the performance of his or her duties under the Plan, except in
relation to matters as to which he/she acted fraudulently or in bad faith in the
performance of such duties.  This right of indemnification shall be in addition
to any other right to which the Board or other person may be entitled as a
matter of law or otherwise, and shall pass to the estate of a deceased person.

 

5.8          Reports and Records.  The Plan Administrator and those to whom the
Plan Administrator has delegated duties under the Plan shall keep records of all
their proceedings and actions and shall maintain books of account, records, and
other data as shall be necessary for the proper administration of the Plan and
for compliance with applicable law.

 

5.9          Finances.  The costs of the Plan shall be borne by the Employer. 
The rights of the Member (or of his Beneficiary) to benefits under the Plan
shall be solely those of an unsecured general creditor of the Employer.  Any
assets acquired by or held by the Employer or set aside in a trust set up by the
Employer shall not be deemed to be held as security for the performance of the
obligations of the Employer under this Plan.  Notwithstanding the foregoing, to
the extent under the terms of a trust set up by the Employer payments are made
by the Trustee of said Trust to the Member with respect to benefits under this
Plan, such payments shall satisfy the obligations of the Employer hereunder to
the extent of the payments made.

 

5.10        Nonguarantee of Employment.  Nothing contained in this Plan shall be
construed as a contract of employment between the Employer and any Member, or as
a right of any Member to be continued in employment of the Employer, or as a
limitation on the right of the Employer to discharge any of its employees, with
or without cause.

 

x

--------------------------------------------------------------------------------


 

5.11        Applicable Law.  All questions pertaining to the construction,
validity and effect of the Plan shall be determined in accordance with the laws
of the United States and to the extent not pre-empted by such laws, by the laws
of the State of Utah.

 

5.12        Headings.  The headings of Sections and Articles in this Plan are
for convenience purposes only and shall in no way control or be used in the
interpretation of the content of the Sections or Articles or this Plan as a
whole.

 

5.13        Number and Gender.  Where the context requires, the singular shall
include the plural and the plural shall include the singular, and any gender
shall include both other genders.

 

ARTICLE VI

 

TRANSFER OF EMPLOYEES AMONG AFFILIATED COMPANIES

 

The transfer of a Member from employment with the Employer to employment with an
Affiliate shall not be deemed a termination of employment under this Plan.  If
the Affiliate is an Employer under this Plan, that Employer shall determine
whether the Member shall continue to participate in this Plan as an employee of
that Employer.  For purposes of this Plan, the last Employer of a Member shall
be liable for the Member’s benefits hereunder even though a portion of the
liability is attributable to periods of service for another Employer.

 

In the event the Member is transferred to an Affiliate that does not participate
in this Plan, the Member shall cease to participate in this Plan but the former
Employer shall continue to maintain the accounts and benefits of the Member
earned under this Plan until the benefits become payable to the Member
hereunder.

 

 

Adopted this 23rd day of December, 2005.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

for itself and as successor in interest by merger to

 

HUNTSMAN LLC

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

xi

--------------------------------------------------------------------------------


 

PARTICIPATING EMPLOYERS:

 

 

 

 

 

HUNTSMAN PETROCHEMICAL CORPORATION

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

HUNTSMAN PURCHASING, LTD

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

HUNTSMAN ADVANCED MATERIALS AMERICAS INC.

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

xii

--------------------------------------------------------------------------------


 

 

HUNTSMAN POLYMERS CORPORATION

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

 

HUNTSMAN EXPANDABLE POLYMERS COMPANY, LC

 

 

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

 

HUNTSMAN PROPYLENE OXIDE LTD

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

 

 

 

 

TIOXIDE AMERICAS INC.

 

 

 

 

 

By:

/s/ Peter R. Huntsman

 

 

Name:

Peter R. Huntsman

 

 

Title:

President and CEO

 

 

xiii

--------------------------------------------------------------------------------


 

Appendix 1

 

SCHEDULE FOR PARTICIPANTS IN POLYURETHANES EXECUTIVE

PENSION PLAN AND POLYURETHANES EXCESS BENEFIT PLAN

 

In 1999 in connection with the acquisition of the polyurethanes business of ICI
Americas, Inc., Huntsman International LLC (“International”) became the sponsor
of the Polyurethanes Executive Pension Plan (the “EPP”) and the Polyurethanes
Excess Benefit Plan (the “Excess Plan”), each a nonqualified pension plan
providing benefits to certain key executives in excess of those that could be
provided under the Polyurethanes Pension Plan, a spin-off from the ICI
Americas, Inc. Pension Plan.

 

Effective July 1, 2004, the Polyurethanes Pension Plan (then known as the
Huntsman International LLC Specialty Chemicals Pension Plan) merged into the
Huntsman Defined Benefit Pension Plan and its participants became participants
in the Huntsman Defined Benefit Pension Plan.  As of July 1, 2004, participants
in the EPP and the Excess Plan became participants in the Huntsman Supplemental
Executive Retirement Plan (the “Huntsman SERP”) in connection with the transfer
of the liabilities of the EPP and the Excess Plan to the Huntsman SERP pursuant
to a Merger Agreement (the “Merger”).  As of July 1, 2004, International also
became a participating employer in the Huntsman Money Purchase Pension Plan.

 

The following provisions override any conflicting provisions of the Plan as it
applies to participants in the EPP or the Excess Plan who become participants in
the Plan in connection with the Merger.  Unless otherwise indicated, terms have
the meaning assigned in the Plan.

 

(1)           Eligibility.  The employees of International who were
participating in the EPP or the Excess Plan at the time of the Merger (the
“Participants”) shall be participants in the Plan effective July 1, 2004 subject
to the authority of the President of International to subsequently adjust the
status of any of its employees for purposes of the Plan in accordance with
Section 3.9 of the Plan.

 

(2)           Service Credits.  Participants shall be granted credit for service
from July 1, 1998 under the Plan regardless of actual service, consistent with
the service credits granted to eligible employees of International as of July 1,
2004 under the Huntsman Money Purchase Pension Plan.  This service shall be
taken into account both for purposes of determining the annual contribution
allocations under Section 4.1(a)(1) of the Plan and also as part of the Years of
Service under Section 3.17 of the Plan for purposes of determining whether the
Participant is a Vested Member under Section 3.16 of the Plan.

 

xiv

--------------------------------------------------------------------------------


 

(3)           Administration. The Plan Administrator is authorized to interpret
this Appendix 1 and to establish such rules and procedures as it determines
necessary or desirable to administer the Plan with the provisions of this
Schedule.

 

xv

--------------------------------------------------------------------------------